Case 0:18-cv-62991-BB Document 25 Entered on FLSD Docket 02/21/2019 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                             Case No. 18-cv-62991-BLOOM/Valle

 ALEXANDER JOHNSON,

        Plaintiff,

 v.

 SPEEDWAY LLC d/b/a
 SPEEDWAY 6862,

       Defendant.
 _________________________/

                     ORDER OF DISMISSAL WITHOUT PREJUDICE OF
                            COUNT II OF THE COMPLAINT

        THIS CAUSE is before the Court upon the Notice of Voluntary Dismissal of Count II and

 Motion for Entry of Order of Dismissal Without Prejudice of Count II of the Complaint, ECF No.

 [23] (“Notice”), filed on February 19, 2019. The Court has carefully reviewed the Notice and the

 record, and is otherwise fully advised in the premises. Accordingly, it is ORDERED AND

 ADJUDGED as follows:

            1. The Notice, ECF No. [23] is APPROVED and ADOPTED;

            2. Count II of the Complaint in the above-styled case is DISMISSED WITHOUT

                PREJUDICE;

        DONE AND ORDERED in Chambers at Miami, Florida, this 19th day of February, 2019.




                                                       _________________________________
                                                       BETH BLOOM
                                                       UNITED STATES DISTRICT JUDGE
Case 0:18-cv-62991-BB Document 25 Entered on FLSD Docket 02/21/2019 Page 2 of 2
                                               Case No. 18-cv-62991-BLOOM/Valle


 Copies to:

 Counsel of Record




                                       2
